166 So.2d 146 (1964)
John HAYES, Jr., and Willie Mae Hayes, his wife, Petitioners,
v.
C.W. HATCHELL and Helen Hatchell, his wife, Respondents.
No. 33258.
Supreme Court of Florida.
July 8, 1964.
Mahoney, Hadlow, Chambers & Adams and Gerald Bard Tjoflat, Jacksonville, for petitioners.
John Paul Howard, Jacksonville, for respondents.
PER CURIAM.
The decision of the District Court of Appeal, 157 So.2d 855, in this cause is quashed and the cause is remanded for disposition consistent with the decision of this Court in City of Miami, Florida et al., petitioner v. Smith, respondent, 165 So.2d 748, filed June 24, 1964.
DREW, C.J., and THOMAS, ROBERTS, THORNAL, O'CONNELL, CALDWELL and ERVIN, JJ., concur.